Order unanimously affirmed. Memorandum: In People v Gupta (80 AD2d 743), we reserved decision on defendant’s appeal from the denial of his motion pursuant to CPL 440.10 and remitted the matter for an evidentiary hearing and findings of fact concerning his contentions that the prosecuting authorities reneged on a “deal” in which they agreed to recommend a 10-year sentence in return for defendant’s giving information about his sources of drug supply in India. The 670-page transcript of the hearing at which 18 witnesses testified demonstrates that all of defendant’s assertions were throroughly explored. In a detailed decision, the court has set forth its findings including specifically that: no promise of a reduction in the charges or of any specific sentence was made to defendant; defendant was advised that any information given by him concerning his sources of supply or other co-operation would be brought to the attention of the court at the time of sentencing of his younger brother who was also under arrest for drug offenses; while defendant made one telephone call to India to a supplier, the call gave the authorities no information they did not already have and led to no arrests, and defendant refused further co-operation. The court’s findings are fully supported by the record. There is no merit to defendant’s contentions that the court did not offer to appoint a fully qualified and competent lawyer to represent defendant or that the defendant’s right to a full and fair hearing was in some way curtailed. (Resubmission of appeal from order of Monroe County Court, Bergin, J. — CPL art 440.) Present — Hancock, Jr., J. P., Doerr, Denman, Boomer and Schnepp, JJ.